

115 HJ 122 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Bureau of Consumer Financial Protection relating to “Payday, Vehicle Title, and Certain High-Cost Installment Loans”.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 122IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Ross (for himself, Mr. Hastings, Mr. Graves of Georgia, Mr. Cuellar, Mr. Stivers, and Mr. Peterson) submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Bureau of Consumer Financial Protection relating to Payday, Vehicle Title, and Certain High-Cost Installment Loans.
	
 That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to Payday, Vehicle Title, and Certain High-Cost Installment Loans (published at 82 Fed. Reg. 54472 (November 17, 2017)), and such rule shall have no force or effect.
		